PER CURIAM.
This is a petition to review a decision of the First District Court of Appeal, reported as Douglas v. Iowa National Mutual Insurance Co., 400 So.2d 187 (Fla. 1st DCA 1981), in which that court certified its opinion to be in direct conflict with State Farm Mutual Automobile Insurance Co. v. Bergman, 387 So.2d 494 (Fla. 5th DCA 1980), and American Service Mutual Insurance Co. v. Wilson, 323 So.2d 645 (Fla.3d DCA 1976). We accepted jurisdiction in accordance with article V, section 3(b)(4), Florida Constitution.
This Court, subsequent to those decisions, resolved the conflict in Hartford Accident & Indemnity Co. v. Lackore, 408 So.2d 1040 (Fla.1982), holding that an uninsured motorist carrier may not automatically set off from its uninsured motorist coverage the amount of personal injury protection and medical payment benefits available to the insured but can set off benefits available to the insured which would reimburse him for the same damages. This holding is contrary to the district court’s decision in the instant case. We therefore disappove the district court’s decision and remand for proceedings consistent with our decision in Lackore.
It is so ordered.
*1030SUNDBERG, C. J., and ADKINS, BOYD, OVERTON and McDONALD, JJ., concur.